DAVIDSON, J.
This is a conviction for assault to murder; the punishment being assessed at two years’ imprisonment in the xien-itentiary.
The record is before us without a bill of exceptions or a statement of facts.
[1,2] The motion for new trial is based upon the insufficiency of the evidence, and refusal to give certain instructions, and errors in the charge. There was no exception reserved to the charge before it was read to the jury, and, in fact, no exception was reserved. The evidence not being before us, the other matters cannot be considered.
The judgment is affirmed. ,